DETAILED ACTION

Allowed Subject Matter
1.	The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed. The closest prior art discloses the following:
(a) TIWARI et al. (US 2020/0396793) discloses a method performed by a User Equipment (UE) for cell selection or reselection, the method comprising: storing allowed Non-Public Network (NPN) information that is in a form of a Cell Access Group (CAG) Identity (ID) list (p. [0109] - the NPN is assigned a CAG identifier to identified; p. [0114], [0127], [0133] – the UE obtains and stored an allowed list of CAG IDs for accessing and connecting to the PLMN services); and selecting a Public Land Mobile Network (PLMN) to register (p. [0114, [0135]).
(b) 3GPP TS 23.501 V16.1.0 discloses wherein the UE may be pre-configured with allowed CAG list, a list of CAG identifiers the UE is allowed to access (page 250, section 5.30.3.3) and broadcast system information comprising a list of NIDs per PLMN ID identifying the non-public networks NG-RAN provides access to (page 247, section 5.30.2.2).
However, the prior art of record, either alone or in combination, fails to particularly disclose storing allowed Non-Public Network (NPN) information that is in a form of a Stand-alone Non-Public Network (SNPN) ID list; 
receiving NPN information and area information associated with the NPN information via a System Information Block (SIB) Type 1 (SIB1) broadcast by a cell, the NPN information comprising an NPN ID list; 
performing a first procedure according to the allowed NPN information when the allowed NPN information is in the form of the CAG ID list; and 
performing a second procedure according to the allowed NPN information when the allowed NPN information is in the form of the SNPN ID list, 
wherein the first procedure comprises: 
selecting a Public Land Mobile Network (PLMN) to register; and 
selecting the cell to camp on after determining that a first NPN ID in the NPN ID list comprises a first PLMN ID and a CAG ID, the first PLMN ID identifying the PLMN, the CAG ID belonging to the CAG ID list, the CAG ID associated with a CAG belonging to the PLMN; and 
 wherein the second procedure comprises: selecting the cell to camp on after determining that a second NPN ID in the NPN ID list comprises a second PLMN ID and a Network ID (NID), the second PLMN ID and the NID belonging to the SNPN ID list.(see claims 1 and 11). 

 Claims 2-10 and 12-20 are allowed for depending on claims that have been allowed. 

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643